 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   JOSE GUADALUPE CALDERON,                         Case No. 1:19-cv-00167-EPG (PC)

13                      Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR APPOINTMENT OF PRO BONO
14          v.                                        COUNSEL WITHOUT PREJUDICE

15   LAWRENCE GAMBOA, et al.,                         (ECF NO. 10)

16                      Defendants.

17

18

19          Jose Calderon (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action filed pursuant to 42 U.S.C. § 1983.

21          On January 22, 2019, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

22   No. 10). Plaintiff asks for appointment of counsel because he is unable to afford counsel, because

23   he is not a native English speaker, because his case is meritorious, and because he is ignorant of

24   the law.

25          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

27   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

28   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
                                                       1
 1   490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances

 2   the Court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

 3   113 F.3d at 1525.

 4           Without a reasonable method of securing and compensating counsel, the Court will seek

 5   volunteer counsel only in the most serious and exceptional cases. In determining whether

 6   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 7   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 8   complexity of the legal issues involved.” Id. (internal quotation marks and citation omitted).

 9           The Court will not order appointment of pro bono counsel at this time. The Court has

10   reviewed the record in this case, and at this time the Court is unable to make a determination that

11   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff (with

12   the assistance he is currently getting) can adequately articulate his claims.

13           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

14   pro bono counsel at a later stage of the proceedings.

15           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

16   bono counsel is DENIED without prejudice.

17
     IT IS SO ORDERED.
18

19       Dated:     February 8, 2019                              /s/
                                                             UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
